Citation Nr: 1732575	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-27 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a total hysterectomy.

2.  Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims folder.

In a March 2014 decision, the Board remanded both issues for further development.  

In a July 2016 decision, the Board denied entitlement to service connection for a total hysterectomy and remanded the issue regarding a thyroid disorder for further development.  The Veteran appealed the Board's July 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  An April 2017 Joint Motion for Remand (JMR) vacated the portion of the April 2017 Board decision that denied the Veteran's claim for a total hysterectomy.  The development regarding the thyroid issue has been completed and the issue was readjudicated in a September 2016 supplemental statement of the case.  Both issues are now before the Board for further appellate action.  

The Board noted that in a March 2017 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran filed a notice of disagreement with this decision in May 2017, which was acknowledged by the RO in a May 2017 letter.  Therefore, the Board will refrain from remanding these issues at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the hysterectomy issue, the July 2016 Board decision denied service connection for a total hysterectomy based, in part, on a July 2014 VA examiner's opinion which identified fibroid disease as the likely cause of Veteran's hysterectomy and concluded that the in-service problems of the cervical pregnancy, chronic pain, etc. did not cause the fibroids.  However, as noted in the April 2017 JMR, the June 2014 VA examiner did not address whether the Veteran's in-service symptoms of chronic pelvic pain, dysmenorrhea, and menorrhagia could be related to, or symptoms of, the later diagnosis of uterine fibroids.  Accordingly, a remand is required to seek clarification of this issue.  

With regard to the thyroid issue, in September 2016, the Veteran submitted a July 2011 statement from Dr. C.R.W.  Dr. C.R.W stated that it was his understanding that the Veteran was stationed at Camp Pendleton, Marine Corps Air Station El Toro and Santa Ana Air Station between 1975 and 1978 and that she was likely exposed to contaminated drinking water while stationed at these bases.  Dr. C.R.W noted that he did not have firsthand knowledge of the health effects of exposure to the chemicals contained in the drinking water at these stations.  Dr. C.R.W noted that since her enlistment and prior to their physician-patient relationship, the Veteran mentioned that she had problems with female infertility and miscarriage.  Dr. C.R.W noted that he and the Veteran's previous physician had followed her for a long-standing history of a toxic multinodular goiter which ultimately required definitive treatment with total thyroidectomy in March 2012.  He noted that this obviously left her with permanent hypothyroidism which will require lifelong thyroid hormone supplementation.  Dr. C.R.W stated that although he was not able to definitively prove that her medical conditions are related to drinking contaminated water, it is certainly within the realm of possibility that the chemicals contained in the water could be endocrine disrupting chemicals and lead to her multiple endocrine related health issues.  Notably, this July 2011 statement has not yet been considered by the RO.  The Board finds that on remand, additional development is needed as to the Veteran's claimed exposure to contaminated water during her period of service.   

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Make all attempts to verify the Veteran's claimed exposure to contaminated water at Camp Pendleton, Marine Corps Air Station El Toro and Santa Ana Air Station between 1975 and 1978.  

3. Return the Veteran's claims file and a copy of this remand to the examiner that performed the July 2014 VA gynecological conditions examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The examiner should discuss whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's in-service symptoms of chronic pelvic pain, dysmenorrhea, and menorrhagia could be related to, or symptoms of, the later diagnosis of uterine fibroids?

If, and only if, exposure to contaminated water is confirmed, the examiner should discuss whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's later diagnosis of uterine fibroids are related to such in-service exposure.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. If, and only if, exposure to contaminated water is confirmed, return the Veteran's claims file and a copy of this remand to the examiner that completed the September 2016 VA addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The examiner should discuss whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's later diagnosis of euthyroid multinodular goiter is related to in-service exposure to contaminated water.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

